Citation Nr: 1706956	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active service with an honorable discharge from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged with a "bad conduct" discharge.  A May 1988 administrative decision ruled that his "bad conduct" discharge was a bar to benefits from the Department of Veterans Affairs (VA), and that the Veteran is not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the VA Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  See May 2009 Veteran statement.  However, in April 2011, the Veteran submitted a statement indicating he wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

By a decision dated in May 2013, the Board denied the Veteran's claim to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.  The Veteran appealed the Board's May 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision and remand the matter.  In a December 2013 order, the Court endorsed the JMR, and the Veteran's claim was returned to the Board for compliance with the instructions in the December 2013 Court-adopted JMR.

In May 2014, the Board reopened the Veteran's claim of service connection for degenerative arthritis of the right hip, and remanded the matter for further development.  The Board again remanded the matter in September 2015 and February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's current right hip disability manifested within a year of his separation from active duty service.

2. The preponderance of competent and credible evidence weighs against finding that the Veteran's current right hip disability incurred in or is otherwise related to his active duty service.

3. The preponderance of competent and credible evidence weighs against finding that the Veteran's current right hip disability was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by letters in March 2008, January 2012, and September 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, Social Security Administration records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.

Although the Veteran indicated in an August 2003 VA Form 21-4142 that he also received private treatment for his right hip from Mid Delta Health Clinic, he later indicated any further treatment records from that provider are no longer available.  See August 2003 Veteran statement.

In an April 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a hearing before the Board per the Veteran's request in a May 2009 letter.  In April 2011, the Veteran submitted a Report of General Information in which he withdrew his request for a Travel Board hearing.

In a January 2012 remand, the Board instructed the AOJ to obtain all outstanding VA treatment records, including a May 18, 2010 treatment record from the North Little Rock VA Medical Center (VAMC) as identified by the Veteran, and April 1994 treatment records from the Central Arkansas VA Healthcare Center.  The Board also instructed the AOJ to send the Veteran a letter asking him to provide sufficient information and authorization to obtain any additional pertinent medical records, to include from a Jacksonville, Florida facility listed in a March 2008 Authorization and Consent to Release Information form.  Finally, the Board instructed the AOJ to send the Veteran appropriate notice of VA's duties to notify and assist, particularly regarding the prior denial of the claim of entitlement to service connection for degenerative arthritis of the right hip under Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In January 2012, the AOJ sent the Veteran a new VCAA notice letter, to include information regarding the prior denial of the claim.  The Board finds that as the claim of entitlement to service connection for degenerative arthritis of the right hip was reopened per the Board's May 2014 decision, any notice deficiencies under Kent are now moot.  Further, the letter requested the Veteran submit any further information, authorization forms, or evidence in his possession regarding his right hip claim.  In February 2012, VA received the Veteran's response that he had no further information or evidence in support of his claim.  

The Veteran's VA treatment records from the Central Arkansas VA Healthcare System dated from May 1994 to June 1994 were associated with the evidentiary record, as well as treatment records from the Little Rock VAMC dated from May 1994 to June 1994.  However, it was determined that April 1994 treatment records from the Little Rock VAMC do not exist.  See May 2012 Formal Finding of Unavailability.  Further the 1982 treatment records from a medical facility in Jacksonville, Florida were found to be associated with the Veteran's service treatment records.  The Veteran's updated VA treatment records, including the May 2010 treatment note, were also associated with the record.  

In the September 2012 remand, the Board noted that subsequent to the prior remand, the AOJ had requested and received VA treatment records from the VAMC in Little Rock.  However, in a June 2012 statement, the Veteran indicated he had been treated at the North Little Rock VAMC in April 1994.  The Board took judicial notice of the fact there are two VAMCs in Little Rock Arkansas, the John L. McLellan Veterans Memorial Hospital in Little Rock, and the Central Arkansas Healthcare System Eugene J. Towbin Healthcare Center in North Little Rock.  Accordingly, the Board instructed the AOJ to request all treatment records from the North Little Rock VAMC from April 1994.

In a February 2013 letter, the AOJ asked the Veteran to clarify whether he had received treatment at one or two hospitals in 1994.  In a February 2013 statement, the Veteran clarified that he was only treated once in 1994 at the John L. McClellan Veterans Memorial Hospital, and not the Eugene L. Towbin Healthcare Center.  

Given the Veteran's April 2011 statement, the January 2012 letter to the Veteran, the Veteran's February 2012 response, the association of the Veteran's VA treatment records with the evidentiary record, the February 2013 letter from the Veteran clarifying his VA treatment and dates, and the subsequent readjudication of the claim in March 2013 based upon all the evidence of record, the Board finds that there has been substantial compliance with its April 2011, January 2012, and September 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the May 2014 remand, the Board instructed the AOJ to obtain any updated VA treatment records.  The Board also instructed the AOJ to obtain an addendum opinion from the May 2014 VA examiner as to whether the Veteran's current right hip disability is related to or caused by his active duty service, and whether the Veteran's right hip disability is aggravated by his knee conditions.

The Veteran's VA treatment records from July 2012 to May 2014 were associated with the evidentiary record.  In July 2014, the May 2014 VA examiner provided an addendum opinion in which he opined there was no nexus between the Veteran's service and his right hip disability, and the Veteran's right hip was not aggravated by his knees, but the rationales provided were not adequate, and did not address the Veteran's contentions as requested by the Board.  Treatment records from May 2014 to August 2015 were also associated with the evidentiary record.  

As will be discussed in further detailed below, the Veteran has contended that his current right hip disability was caused or aggravated by a left knee disability.  See, e.g., February 2014 Report of General Information; May 2010 VA primary care note.  The Board finds that because entitlement to service connection has not been established for a left or a right knee disability to date, further VA examination and/or opinion regarding any relationship between the Veteran's current right hip disability and a knee disability is not warranted.  

In December 2014, the Board requested a medical expert opinion from an orthopedist.  The Board outlined a general factual background, including the Veteran's contentions regarding how his current right hip disability was related to or caused by his active duty service.  The Board asked the orthopedist to review the evidentiary record, and opine as to whether the Veteran's right hip disability is related to or caused by his service.

In an opinion received in February 2015, Dr. I.A.C., a VA orthopedic surgeon, indicated he had reviewed the Veteran's service history.  Dr. I.A.C. offered a negative nexus opinion with supporting rationale, but only discussed one of the Veteran's contentions as to how his current right hip disability is related to service.

In March 2015, the Board requested clarification from Dr. I.A.C.  The Board requested Dr. I.A.C. prepare an addendum opinion addressing each of the Veteran's other contentions as to how he believes his current right hip disability is related to or caused by his service.

In an August 2015 opinion, Dr. I.A.C. again only addressed only one of the Veteran's contentions, as well as an opinion in a VA treatment record, but did not address the Veteran's other contentions.

In the September 2015 remand, the Board noted that in a January 2015 statement, the Veteran requested that VA obtain and review a December 2014 VA treatment record, and instructed the AOJ to obtain all of the Veteran's outstanding VA treatment records from August 2014 to the present.  The Board further noted the deficiencies in the February 2015 and August 2015 opinions from Dr. I.A.C., and instructed the AOJ to obtain a medical opinion from a different orthopedist as to the nature and etiology of the Veteran's current right hip disability.  The Board requested that the VA examiner address each of the Veteran's contentions, as outlined by the Board.

The Veteran's VA treatment records from August 2014 to September 2015 were associated with the evidentiary record.  In October 2015, a VA examiner reviewed the evidentiary record, and stated the case was also reviewed by a named orthopedic surgeon, who concurred with the opinion rendered.  The VA examiner discussed the Veteran's four contentions as to how he believes his current right hip disability is related to his active duty service, and ultimately provided a negative nexus opinion.  

In the February 2016 remand, the Board noted that the October 2015 VA examiner only addressed one of the right hip diagnoses of record, did not acknowledge the Veteran's hip pain prior to 2002, and did not explicitly address the Veteran's contentions of hip pain since service.  The Board instructed the AOJ to obtain any outstanding VA treatment records from September 2015 to the present, and obtain an addendum opinion from the October 2015 VA examiner which addressed any current right hip disability, and to opine as to the etiology of the Veteran's current right hip disability, addressing each of the Veteran's contentions.

The Veteran's VA treatment records from September 2015 through March 2016 were associated with the evidentiary record.  In March 2016, the October 2015 VA examiner provided an addendum opinion.  The examiner noted the evidentiary record had been reviewed.  The VA examiner noted both of the Veteran's right hip diagnoses, and again provided a negative nexus opinion, stating the detailed reasons from the October 2015 opinion were still the reasons behind his current opinion.  The VA examiner also noted that a named orthopedic surgeon discussed the case with him, and reviewed the October 2015 opinion.  

Given the association of the Veteran's VA treatment records with the evidentiary record, the multiple medical opinions now of record, and the subsequent readjudication of the claim in June 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its May 2014, September 2015, and February 2016 remand directives.  Although the October 2015 VA examiner's opinion and the March 2016 addendum opinion were not rendered by an orthopedist, the VA examiner reported the case was reviewed and discussed with a named orthopedic surgeon, who concurred with the opinions rendered.  Further, although the VA examiner did not address each of the Veteran's contentions in the March 2016 addendum opinion, he referred back to his detailed opinion in October 2015, at which time each of the Veteran's contentions was addressed.  Finally, although the examiner did not explicitly discuss or reject the Veteran's contention that he has experienced right hip pain since service, the Board finds the October 2015 VA examination report did consider the Veteran's contentions, as the examiner indicated the evidentiary record had been reviewed, and the examiner addressed the potential severity of the Veteran's in-service injuries and why he found upon his review of the evidence of record they were severe enough to result in the Veteran's current disabilities.  Accordingly, the Board finds there has been substantial compliance with its remand directives.  See Stegall, 11 Vet. App. at 271.  

For these reasons, the Board also finds the October 2015 VA examiner's opinion and the March 2016 addendum opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first elements under both Shedden and Wallin are met, as the evidence of record includes diagnoses of right hip arthritis as well as right hip avascular necrosis during the appeal period.  See, e.g., February 2008 VA orthopedic surgery consultation; see also October 2003 VA examination report (arthritis confirmed by x-ray report).

First, regarding the arthritis, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's arthritis of the right hip had its onset during, or manifested within one year following his separation from, active duty service.

In a February 2006 Form 646 statement, the Veteran's former representative stated there are complaints of pain and painful motion regarding the Veteran's right hip throughout his service treatment records.  However, the Board finds the Veteran's service treatment records do not include any complaints, treatment, or diagnoses related to the Veteran's right hip.  See, e.g., March 1985 separation examination report; March 1985 confinement physical examination; May 1980 examination report; January 1978 service treatment record (regarding fall from train).

The Veteran has stated his current right hip arthritis had its onset in 1990.  See October 2007 claim.  Upon VA examination in August 1993, the VA examiner stated the Veteran reported his constant pain in his right femur had been diagnosed as arthritis.  The VA examiner diagnosed arthritis of the right femur; however, the August 1993 x-ray report stated the right femur was normal at that time.  The evidence of record does not include any medical evidence of complaints or diagnoses of right hip arthritis until at least the August 1993 examination report.  See also October 2003 VA examination report (arthritis of the right hip confirmed by x-ray); August 2003 Report of Contact (Veteran states he has not received private treatment, all treatment was through VA); May 1994 VA history note (arthritis of the right hip).

In 2008, the Veteran submitted multiple lay statements from friends who stated they have known the Veteran between eight and twelve years, and that he has complained of pain in his right hip and walked with a limp as long as they have known him.  See, e.g., March 2008 K.J. statement; March 2008 J.B. statement; March 2008 V.D. statement; March 2008 T.M. statement.  However, this evidence would indicate the Veteran has experienced right hip pain dating back to around 1996 at the earliest.

Because the medical evidence of record indicates the x-ray report of the right femur was negative as of August 1993, and the totality of the evidence of record indicates the Veteran's arthritis of the right hip was not diagnosed until the 1990s, the Board finds the Veteran's arthritis of the right hip was not shown to be manifest to a degree of 10 percent or more within the year following his separation from active duty service .  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by X-ray findings).

The Board further finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current right hip disabilities are otherwise directly related to his active duty service.

Regarding the second element of Shedden for direct service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran contends he fell from a moving train during service and tumbled, hitting his knee and his hip.  See April 2006 Travel Board hearing testimony; March 2005 Veteran statement.  The Veteran also contends that he suffered a fall between decks of a ship.  See February 2006 VA Form 646 statement; March 2005 Veteran statement.  Finally, the Veteran further contends that his duties as a cook aboard an aircraft carrier produced an unusual wear and tear on his joints due to standing for long hours and carrying heavy loads on an unforgiving steel deck, and negotiating multiple levels of ladders.  See November 2014 appellate brief; April 2006 Travel Board hearing testimony.

The Veteran's service treatment records do not include any complaints or notations regarding any fall between decks of a ship.  The Veteran's service treatment records do confirm that in January 1978 the Veteran fell from a train, though the only documented complaints at that time were regarding the Veteran's left knee and his thoracic vertebrae.  See January 1978 service treatment record.  Further, the Veteran's DD Form 214 confirmed he served as a cook during active duty service, and his service personnel records confirm he served aboard aircraft carriers.  See, e.g., DD Form 214 (separation date in June 1973); History of Assignments.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element is met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current right hip disability is related to his active duty service; therefore the third element under Shedden is not met.

Upon the April 2006 Travel Board hearing, the Veteran testified regarding his fall from a train during service, and that besides his initial general treatment at a private hospital, he did not seek treatment for right hip pain during service, but "toughed it out."  The Veteran further testified that upon a consultation with a doctor, the doctor had described the Veteran's hip as squared off, and told the Veteran that was a result of his fall several years ago.

Upon a February 2008 VA orthopedic surgery consultation, the physician noted the Veteran's statement that he had right hip pain "for some time," and that avascular necrosis had been diagnosed by orthopedics in 2004.  The physician stated the Veteran did not have any history of steroid use, but that the Veteran considered himself a very heavy drinker in the past and had stopped about 15 years prior.  X-rays of the hips from 2007 suggested avascular necrosis of the right femoral head with some evidence of collapse.  The physician stated the Veteran wished to proceed with a right hip replacement.

In September 2008, the Veteran underwent a total right hip arthroplasty at the Little Rock VAMC.  Upon the September 2008 history and physical examination, the advanced practice nurse (APN) noted the Veteran had pain in his right hip worsening over time, but did not provide any further information regarding the etiology of the arthritis or necrosis.  The September 2008 pre-anesthesia evaluation noted the diagnosis of avascular necrosis of the right femoral head, and that Veteran's "heavy" alcohol use in the past, but that he had quit 15 years prior.  The September 2008 operative note indicated the surgeon who performed the Veteran's right hip replacement was Dr. L.T.H.  The October 2008 discharge summary indicated the Veteran had developed right hip avascular necrosis of unknown etiology, and listed Dr. L.T.H. as the attending physician.

In a May 2010 treatment note, the Veteran's VA primary care provider, O.A.P., an APN, noted the Veteran's report of falling off a moving train in service and injuring his left knee, which required medical care at the time, and that the left knee pain affected his gait.  O.A.P. stated the Veteran asked if his in-service injury to his left knee could have contributed to the avascular necrosis of his right hip, as the Veteran was concerned that his left knee pain had affected his gait and the altered gait may have eventually led to the necrosis of the right hip.  O.A.P. reported the Veteran's wife stated that she overheard the Veteran's surgeon state that it was service connected.  O.A.P. further noted the Veteran's report that he had been advised that he needed new evidence linking the left knee injury to the right hip necrosis over the intervening years.  

Upon an April 2013 VA primary care visit, O.A.P. noted the Veteran's personal medical history included arthritis upon x-ray and avascular necrosis on the right.  O.A.P. also noted the Veteran's report of a fall off a slow-moving train in service, sustaining an injury to his left knee, and that a hospital record from the Veteran's service supported the Veteran's statement.  O.A.P. noted the Veteran was treated for a deep wound to the left knee requiring dressing, and that that the Veteran had apparently also injured his back.  O.A.P. noted the Veteran's report of experiencing chronic pain in the left knee since that injury, and that he favored his right leg as a result of the chronic pain.  O.A.P. then stated, "I believe it is therefore reasonable to believe that this prior injury to the left knee could have been a contributor to the right hip necrosis which required a total hip replacement in 2008."  O.A.P.'s assessment was status post total hip arthroplasty for avascular necrosis in September 2008, noted the prior history of a left knee injury "which was quite severe in 1978 while in the military," and concluded, "...I suspect that this chronic pain could have contributed to the necrosis of the right hip joint which was replaced in 2008."

Upon VA examination in May 2014, the VA examiner noted the Veteran's diagnoses of right hip degenerative joint disease, and a total hip arthroplasty on the right.  The examiner reported the Veteran had increasing hip pain on the right, but that it was asymptomatic following the surgery.  The May 2014 VA examiner opined that the Veteran developed degenerative joint disease and avascular necrosis of his hips due to normal aging and wear and tear.  In a July 2014 addendum opinion, the VA examiner noted the evidentiary record had been reviewed, and the Veteran's competent comments, description, and history were considered.  The VA examiner opined it was less likely as not that the Veteran's hip condition was secondary to, related to, or a result of the Veteran's military service because there was no evidence to establish a nexus of connection.

In an opinion received in February 2015, Dr. I.A.C., a VA orthopedic surgeon, noted the Veteran's fall in 1978, in which he sustained an abrasion to the left knee, and that the Veteran continued on active duty service until 1986.  Dr. I.A.C. stated it could thereby be inferred that the Veteran's knee injury was not significantly severe.  He further noted the diagnoses of osteonecrosis and arthritis in 1993, with total joint replacement of the right hip in 2008, and stated he had reviewed the May 2014 VA examination opinion.  Dr. I.A.C. opined, "The osteonecrosis and arthritis of the hip can be caused by many factors, including age related wear and tear process.  It could not result, per[ ]se, from simple abrasion of the left knee, resulting from the fall in 1978.  I am of the opinion that the osteonecrosis and arthritis of the hip, in this case, is less likely [as] not consequent upon the knee injury sustained in the above appellant in 1978."

In an August 2015 addendum opinion, Dr. I.A.C. noted he had reviewed the April 2013 VA primary care note, as summarized above.  Dr. I.A.C. noted the Veteran's primary care practitioner had referred to the Veteran's in-service injury of the left knee as a "deep abrasion," but stated that "abrasion means superficial grazing of the skin.  There is no such thing called [a] deep abrasion.  Deeper wound is called laceration, which would require at least suturing, or more if needed."  Accordingly, Dr. I.A.C. stated the Veteran sustained a left knee abrasion as a result of the fall in 1978, and therefore, "I must opine that this, less likely than not, could result in osteonecrosis and arthritis of the hip, needing hip joint replacement."

In October 2015, a VA examining physician from the Little Rock VAMC stated he had reviewed the evidentiary record.  He reported the Veteran's medical records indicated he began having significant right hip pain in 2002 with no history of trauma, and in 2004 osteonecrosis was diagnosed.  The October 2015 VA examiner noted the Veteran's report that he suffered a fall between decks during service, and noted that there was no documentation of such a fall or any injury in the Veteran's service treatment records.  The October 2015 VA examiner opined, "If a fall did not cause sufficient injury to require medical treatment, or even medical evaluation, it is less likely than not that this fall contributed to osteonecrosis of his right hip nearly two decades later."  

The October 2015 VA examiner also noted the Veteran's contention that his current right hip disability is related to the twelve hour shifts required while serving as a cook, with a lot of standing, walking, and climbing up ladders.  The VA examiner opined, "Standing, walking and climbing a ladder, are all normal body movements and in no way constitute abnormal use of, or strain on, the muscles, tendons, ligaments or joints of the human body.  There is no documentation in this Veteran's medical service records that he sought treatment for any complaints related to standing, walking, or climbing.  It is, therefore, less likely than not that these activities caused or contributed to the development of osteonecrosis in this Veteran's right hip."

Next, the October 2015 VA examiner noted the Veteran's contention that his fall from a train and injury to his left knee in service changed his gait and caused his right hip disability.  The VA examiner opined, "This Veteran's service medical records document his January 1978 evaluation and treatment for an abrasion to his left knee after falling off a train.  His wound was diagnosed as an abrasion and contusion.  A dressing was placed on the wound and the Veteran was instructed to continue daily dressing changes at home.  He did not require sutures and his knee exam was otherwise normal.  He was not placed on light duty or given a profile.  The evaluation, diagnosis, care and treatment plan for this injury indicates that this Veteran sustained a minor injury to his left knee when he fell from the train.  This is not the type of injury which would have affected his gait in any way.  It is, therefore, less likely than not that this fall, resulting in an abrasion and contusion, caused or contributed to the development of osteonecrosis in this Veteran's right hip."

Finally, the October 2015 VA examiner noted the contentions by the Veteran and his wife that his treating VA providers have stated his current right hip disability is related to his active duty service.  See, e.g., May 2010 Veteran statement; May 2010 VA primary care note; December 2009 Veteran statement.  The October 2015 VA examiner summarized the May 2010 and April 2013 VA primary care notes as referenced by the Veteran, and summarized above, to include the positive nexus opinion in the April 2013 treatment note.  The October 2015 VA examiner stated, "It should be noted that since VA primary care providers do not routinely have access to a Veteran's service medical records, this Veteran must have provided the APN with the part of the service medical record he wished for her to use to make her statement.  She was, therefore, at a significant disadvantage when giving her assessment of this medical issue.  She would not have known that the Veteran's record was silent for hip complaints during his entire period of service, nor would she have known that his military exit examination was normal with regard to his knee and hip."  The October 2015 VA examiner repeated his opinion that it is less likely than not the Veteran's current right hip disability is related to or caused by "the minor left knee injury this Veteran sustained in 1978."

In conclusion, the October 2015 VA examiner noted the Veteran has no history of a right hip fracture or dislocation, so he had the atraumatic form of osteonecrosis.  The examiner stated atraumatic osteonecrosis has several risk factors or causes, with the two most common being corticosteroid use and alcohol abuse, and the Veteran had a history of years of significant alcohol abuse.  See February 2008 VA orthopedic consultation note.  The examiner noted the Veteran also has hyperlipidemia, which is also a risk factor for osteonecrosis.  The examiner noted the Veteran had no documentation of any hip pain or problems during service or at the time of his discharge in 1986, and that right hip pain was not documented for many years after service.  The examiner further noted that this matter had previously been evaluated by two orthopedic surgeons, and both physicians had opined that the Veteran's right hip osteonecrosis and resulting disability were not related to or caused by anything in service, to include his left knee injury.  The October 2015 VA examiner opined, "It is my medical opinion that, it is less likely than not that[] this Veteran's current right hip disability is related to or caused by the Veteran's active duty service."  Finally, the October 2015 VA examiner stated the case had been reviewed by orthopedic surgeon L.H., who concurred with the opinions rendered.

In a March 2016 addendum opinion, the October 2015 VA examiner indicated the evidentiary record had been reviewed.  The VA examiner noted both the diagnoses of right hip osteoarthritis and osteonecrosis, and opined that neither of these conditions incurred in or was the result of the Veteran's military service, for the reasons outlined in detail in the October 2015 VA examination report.

The Board places the most weight of probative value on the February 2015 and August 2015 opinions from Dr. I.A.C., and the October 2015 and March 2016 opinions of the October 2015 VA examiner, as reviewed by a VA orthopedic surgeon.  These opinions are based upon review and consideration of the full evidence of record, to include the Veteran's full service treatment records, VA treatment records, and the lay statements and testimony of record.  The October 2015 and March 2016 opinions also consider and address all of the Veteran's contentions regarding possible relationships between the Veteran's current right hip disability and his active duty service, and address both the Veteran's right hip arthritis and necrosis.  Further, these negative opinions were provided by, or reviewed by, orthopedic specialists, and the evidence of record indicates the October 2015 VA examiner's opinion may have been reviewed by the same orthopedic surgeon at the Little Rock VAMC who performed the Veteran's 2008 right hip surgery.  See March 2016 Little Rock VAMC addendum opinion (reviewed by Dr. L.H., orthopedic surgeon); Little Rock VAMC October 2015 VA examination report (reviewed by Dr. L.H., orthopedic surgeon); October 2008 Little Rock VAMC discharge summary (Dr. L.T.H., attending physician); September 2008 Little Rock VAMC operative report (Dr. L.T.H., surgeon).

Further, the Board finds that although the October 2015 VA examiner stated that the Veteran's right hip pain was not documented until 2002, and noted the lack of documentation of right hip pain for decades after service even though the Veteran has testified he experienced pain continually since service, the October 2015 VA examiner provided sufficient, detailed rationales to support his negative nexus opinions.  The October 2015 VA examiner provided detailed rationales based upon his review of the totality of the evidence of record as to why any fall between decks, and the Veteran's fall from a train during service, would not have caused injuries severe enough to alter the Veteran's gait and/or lead to the subsequent right hip arthritis or necrosis.  The conclusions regarding the Veteran's contention regarding the fall from a train are supported by the February 2015 and August 2015 opinions from Dr. I.A.C.  The October 2015 VA examiner also explained that the body movements required by the Veteran's in-service job as a cook were all normal body movements, and why the totality of the evidence did not indicate these movements led to abnormal pain or ultimately caused the Veteran's current right hip disabilities.  Finally, the October 2015 VA examiner addressed the contentions of the Veteran and his wife that other providers have indicated a positive relationship between the Veteran's right hip disability and service, and provided a detailed explanation for why he rejected those opinions.  In conclusion, the October 2015 VA examiner provided a detailed explanation of atraumatic osteonecrosis and its risk factors, of which the Veteran's medical records indicate he had two.  Finally, the VA examiner clarified in the March 2016 addendum opinion that his negative nexus opinion and detailed rationales also applied to the diagnosis of right hip osteoarthritis.  As noted, these opinions were reviewed and agreed upon by an orthopedic surgeon.

In the July 2014 opinion of the May 2014 VA examiner, he also opined that it is less likely as not the Veteran's current right hip disability is related to his active duty service, however the Board affords this opinion less probative weight because the examiner did not provide a rationale for his negative nexus opinion except to state there was "no evidence to establish a nexus of connection," without further explanation.  Although in the original May 2014 VA examination report the examiner stated the Veteran's degenerative joint disease and avascular necrosis of his hips are due to normal aging and wear and tear, he did not provide further explanation for that opinion.

Although the April 2013 VA primary care note is generally supportive of the Veteran's claim, O.A.P.'s opinion appears to be solely based upon the Veteran's report and review of the January 1978 treatment record regarding the Veteran's fall from a train.  There is no indication from the report or the evidence of record that O.A.P. was able to review the Veteran's full service treatment records, as had been reviewed by the May 2014 VA examiner, Dr. I.A.C., and the October 2015 VA examiner and reviewing orthopedic physician.  Further, Dr. I.A.C., an orthopedic surgeon, provided a detailed rationale in his August 2015 opinion as to why the Veteran's in-service left injury was not severe, as did the October 2015 VA examiner, which contradict O.A.P.'s conclusion regarding such an injury and the potential for it to cause an altered gait.

Further, the Board notes that as O.A.P. opined in the April 2013 treatment note that "...it is therefore reasonable to believe that this prior injury to the left knee could have been a contributor to the right hip necrosis which required a total hip replacement in 2008[,]" and "...I suspect that this chronic pain could have contributed to the necrosis of the right hip joint which was replaced in 2008" (emphasis added), her opinion is wholly speculative in nature, as it is couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Accordingly, the Board finds the positive nexus opinion in the April 2013 VA primary care note is outweighed by the multiple negative nexus opinions of record.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his current right hip disability is related to his active duty service.  See, e.g., November 2014 appellate brief; October 2007 claim; April 2006 Travel Board hearing testimony; March 2005 Veteran statement.  This also includes the statements of the Veteran and his wife that medical professionals have stated his current right hip disability is related to service.  See, e.g., May 2010 Veteran statement; May 2010 VA primary care treatment note; February 2010 Veteran statement; December 2009 Veteran statement.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Board finds the statements by the Veteran and his wife that medical professionals have opined that the Veteran's right hip disability is related to his active duty service are contradicted by the contemporaneous medical evidence of record.  

In a December 2009 statement, the Veteran indicated the doctor interviewing him during his pre-operative screening in September 2008 said she thought the osteonecrosis of the right hip was service connected.  See also February 2010 Veteran statement.  However, the notes regarding the pre-operative screenings in September 2008 do not include any opinions as to the etiology of the Veteran's right hip disability, and the October 2008 discharge summary stated the etiology of the right hip avascular necrosis was unknown.

In a May 2010 statement, the Veteran requested that VA obtain the treatment reports from his May 2010 VA primary care visit, and stated the physician had noted that the Veteran's right hip condition was more than likely related to his injury in service.  However, in the May 2010 treatment note, the O.A.P. noted the Veteran's questions and contentions regarding his right hip disability being related to his fall in service and/or a left knee injury with altered gait, but the note does not include any opinion from O.A.P. as to the etiology of the Veteran's right hip arthritis or necrosis.  

In the May 2010 VA primary care note, the practitioner also related the report of the Veteran's wife that she had heard the Veteran's surgeon state that his right hip disability is service connected.  However, the VA treatment records regarding the Veteran's right hip surgery do not include any opinion on the etiology of the Veteran's right hip disability.  Further, it appears that the Veteran's VA surgeon may have also been the orthopedic surgeon who reviewed and agreed with the negative nexus opinions from the October 2015 VA examiner.

Further, the question of whether the Veteran's arthritis and/or osteonecrosis of the right hip is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include any injuries during service, caused his current right hip disability is not within the realm of knowledge of a non-expert, given the multiple contentions by the Veteran, and the lack of complaints related to the right hip noted during active duty service, to include in relation to his fall from the train.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his right hip disability is related to service is not competent evidence and therefore is not probative of whether his current right hip disability was caused by his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current right hip disability was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Finally, the Board finds the Veteran's current right hip disability was not caused or aggravated by a service-connected disability.

As discussed above, the Veteran has contended that he injured his left knee when he fell from a moving train in service, and that the left knee injury caused him to walk with an altered gait, which caused or aggravated his current right hip disability.  See, e.g., February 2014 Report of General Information; May 2010 VA primary care note.

However, to date service connection has not been established for a current left or right knee disability.  See June 2014 rating decision; August 2008 rating decision.  Therefore, the second element under Wallin has not been met.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's right hip disability was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a right hip disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a right hip disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


